DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/28/2021, in response to claims 1-10 rejection from the non-final office action (03/04/2021) by amending claim 1 and cancelling claims 2 and 4 is entered and will be addressed below. 

Claim Interpretations
The “A lower electrode wafer chuck of an etching machine”, etching is an intended use of the apparatus. The two “when” in claim 1, the timing of operation does not add structure limitation to the apparatus claim.

The “cooling gas outlet holes” of claim 3 is from the upper stage into the groove(s) 12. There does not seem to have disclosure where the gas exits from the groove(s) 12. Applicants’ argument does not contradict to this view.
 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The newly added limitation of claim 1 “a direction in which the cooling gas outlet hole extends and a direction in which the radial grooves extend are non-intersecting”, it appears Applicants equating “line” with “direction” (line intersect, direction does not). Furthermore, the direction of the cooling gas outlet hole 13 is from the bottom to the top of the lower stage 2, it may be vertical or it may be inclined, in the latter case, the line/direction of the cooling gas outlet hole does not intercept with the line/direction of the radial grooves. While in Applicants’ argument (page 9), it seems Applicants meant to comparing the location of the cooling gas outlet hole does not intersect the extension line radial grooves. 
Claim 1 will be examined inclusive all of the above interpretations.

Claim 1 also includes “a cooling gas outlet hole … the cooling gas outlet holes” that raises antecedent issue.

This portion of claim 1 will be examined inclusive either a single cooling gas outlet hole or a plurality of cooling gas outlet holes. 

Dependent claims 3 and 5-10 are also rejected under 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McMillin et al. (US 5835334, from IDS, hereafter ‘334), in view of Brown et al. (JP 7480129, hereafter ‘129), Yamadaet al. (US 6134096, hereafter ‘096), and Park et al. (us 20160035610, hereafter ‘610).
‘334 teaches some limitations of:
Claim 1: FIG. 1 is a schematic cross section of an ESC 100 according to the present invention. The body of the ESC includes an electrode cap 1 and a lower electrode 2 (col. 4, lines 9-12), The article 4 to be chucked, such as a semiconductor wafer with front and back surfaces, is disposed on the chucking surface 1c with the back surface of the wafer 4 in contact with the top surface of the chucking surface 1c (col. 4, lines 44-48), include plasma enhanced chemical vapor deposition (CVD), etching (col. 1, lines 45-46, the claimed “A lower electrode wafer chuck of an etching machine, comprising”, note etching is an intended use of the apparatus, the electrode cap 1 is the claimed “an upper stage” and the lower electrode 2 is the claimed “and a lower stage” in the claimed “an upper stage and a lower stage, which are connected to each other, wherein the upper stage is configured for placing a wafer”), 
Channels 6 and 6a are provided to supply a path for a circulating liquid for actively cooling the electrode cap 1 (col. 5, lines 14-15, the claimed “and a lower surface of the upper stage is provided with a cooling liquid circulation groove”), 
Grooves (not shown) may also be provided on the chucking surface 1c to facilitate uniform distribute of gas to improve heat transfer (col. 4, line 65 to col. 5, line 13, the claimed “and an upper surface of the upper stage is provided with a cooling gas distribution groove and a cooling gas outlet hole”, Fig. 1 shows the central channel 5 is at a center of the lower electrode 2),
Channels 6 and 6a are provided to supply a path for a circulating liquid for actively cooling the electrode cap 1. The coolant liquid can be water or any suitable liquid, for example, ethylene glycol, silicon oil, fluorinert (liquid teflon) or a water/glycol mixture. The cooling rate can be controlled by using different coolant liquids, by varying the flow rate of the coolant, or by varying the initial temperature of the coolant 22 … As shown in FIG. 1, channels 5 and 6 pass entirely though the lower electrode 2 (col. 5, lines 14-23, the claimed “the lower stage has a cooling liquid inlet, a cooling liquid outlet and a cooling gas inlet hole, the cooling liquid inlet and the cooling liquid outlet both being communicated with the cooling liquid circulation groove; wherein when the lower electrode wafer chuck is cooled, a cooling liquid enters the cooling liquid circulation groove of the upper stage from the cooling liquid inlet of the lower stage, and then flows out from the cooling liquid outlet of the lower stage; and when a wafer on the surface of the upper stage is cooled, a cooling gas enters from a cooling gas inlet hole of the lower 

‘334 does not teach the other limitations of:
Claim 1: (1A) the cooling gas distribution groove includes a plurality of concentric annular grooves communicated with one another through radial grooves,
(1B) the cooling gas outlet holes are located on an innermost annular groove in the cooling gas distribution grooves,
(1C) and a direction in which the cooling gas outlet hole extends and a direction in which the radial grooves extend are non-intersecting,

‘129 is an analogous art in the field of Detachable Electrostatic Chuck For Supporting A Substrate In A Process Chamber (title) processing of substrates, such as semiconducting wafers and displays (col. 1, lines 16-17) for generating the plasma (col. 1, lines 38-39). ‘129 teaches that in the version shown in FIG. 1A, the frontside surface 28 comprises a plurality of raised wedge shaped mesas 27 which are formed by intersecting gas grooves 29. The gas grooves 29 are provided to hold a heat transfer gas such as helium or argon, which is supplied through the gas ports 31 on the surface 28. The gas grooves 29 are radial lines that are spread apart from one another by … and terminate in an inner circular groove 37 and an outer circular groove 39 (col. 3, 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the radial grooves 29 intercepting inner and outer circular grooves 31 and 37 of ‘129, as the heat conductive gas grooves of ‘334 (the limitation of 1A), for the purpose of reduced thermal expansion mismatch and is tolerant to erosion in the chamber environment, as taught by ‘129 (col. 2, lines 20-22).

‘129’s gas ports 31 located on the line of the radial groove but not on the innermost annular groove.

‘096 is an analogous art in the field of Electrostatic Chuck (title) used for attracting and holding semiconductor wafers in conveying, film-forming processes (col. 1, lines 12-13), with plasma (col. 6, line 5). ‘096 teaches that Gas-introducing holes 42 are formed in the substrate 18 at given locations, and continued to a gas-diffusing depression 24A. In this embodiment, the gas-diffusing depression 24A surrounds a circular discoidal portion 27, and the four gas-introducing holes 42 are provided at symmetrical locations at an equal interval such that the gas-introducing holes are 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas ports 31 on the inner circular groove 37 in ‘129, as taught by ‘096, and then combined with ‘334 (the limitation of 1C), for the purpose of uniformly conduct heat between every portion of the object and the attracting surface of the electrostatic chuck, as taught by ‘096 (col. 3, lines 60-62), and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

The location of each of the gas-introducing holes 42 is still in the line of the radial groove (or at the intersection of the innermost annular groove and the radial grooves). 

‘610 is an analogous art in the field of ELECTROSTATIC CHUCK ASSEMBLIES HAVING RECESSED SUPPORT SURFACES, SEMICONDUCTOR FABRICATING APPARATUSES HAVING THE SAME, AND PLASMA TREATMENT METHODS USING THE SAME (title) The electrostatic chuck 102 may further include a channel 190 that penetrates the electrostatic chuck 102 to provide a heat-conductive gas to the substrate 90 (Fig. 9, [0138]). ‘096 teaches that the channel 190 may be opened toward the recession 150r, so the recession 150r may be filled with the heat-conductive gas. 

    PNG
    media_image1.png
    803
    748
    media_image1.png
    Greyscale
[AltContent: textbox (Radial 
groove 
direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Radial 
groove 
direction)][AltContent: oval][AltContent: arrow][AltContent: textbox (Innermost
Annular groove)]














Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have further re-arranged the gas prima facie case of obviousness. MPEP 2144.07.

‘334 further teach the limitations of:
Claim 10: Threaded mechanical fasteners 8 remunerable attach the electrode cap 1 to the lower electrode 2 (col. 4, lines 52-53, the claimed “wherein the upper stage and the lower stage are fastened by bolts”).

‘129 further teaches the limitations of:
Claims 3 and 5: the gas ports 31 (the claimed “wherein there is a plurality of annularly distributed cooling gas outlet holes” of claim 3 and “wherein the cooling gas outlet holes are uniformly distributed” of claim 5 and as shown in Fig. 1A, also taught by ‘610).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘334, ‘129, ‘096, and ‘610, as being applied to claim 1 rejection above, further in view of Donde et al. (US 5729423, hereafter ‘423), Okumura et al. (US 20030215578, hereafter ‘578) and Ricci et al. (US 20070131350, hereafter ‘350). (US 5671119 is evidenced that polyimide can be used as an adhesive).
The combination of ‘334, ‘129, ‘096, and ‘610 does not teach the limitations of:
Claim 6: wherein a wafer anti-slip zone is provided at an edge region of the upper surface of the upper stage.
Claim 7: wherein the wafer anti-slip zone includes a depressed annular step and an adhesive film, and the depressed annular step is located at an edge of the upper surface of the upper stage; the adhesive film is disposed on the annular step, and a thickness of the adhesive film is the same as the height of the depressed annular step.
Claim 9: wherein the adhesive film is a polyimide film.

‘423 is an analogous art in the field of Electrostatic Chuck (title) including plasma (col. 1, line 46). ‘423 teaches the well-known In integrated circuit manufacture, chucks are used to hold semiconductor substrates to prevent movement or misalignment of the substrate during processing (col. 1, lines 18-20), the composite insulator 30 comprises a matrix material having a conformal holding surface 50 capable of conforming to the substrate 35 under application of an electrostatic force generated by the electrode 25 to reduce leakage of heat transfer gas held between the substrate and the holding surface. Preferably, the matrix material comprises a resilient polymer capable of withstanding operating temperatures exceeding 200o C., such as for polyimide matrix (Fig. 1, col. 4, lines 47-55, in other words, polyimide also acts as adhesive).

‘578 is an analogous art in the field of Plasma Processing Method And Apparatus And Tray For Plasma Processing (title) for manufacturing electronic devices ([0001]). ‘578 teaches that An adhesive sheet 13 is provided between the substrate electrode 6 and the substrate 9, making it possible to carry out the processing while effecting heat exchange between the substrate 9 and the substrate electrode 6 via the adhesive sheet 13 (Fig. 1, [0119]), as shown in FIG. 24C, by contracting the adhesive sheet 13 itself without forming the recess portion 6d on the surface of the substrate electrode 6 when the adhesive sheet 13 is pressed together with the substrate 9 by the clamp ring 16, a gap of foams or the like may be prevented from occurring between the substrate 9 and the substrate electrode 6 ([0143], last sentence). In short, the adhesive is in the recess 6d but not in an annular zone.

‘350 is an analogous art in the field of Method Of Protecting A Bond Layer In A Substrate Support Adapted For Use In A Plasma Processing System (title) for integrated semiconductor circuits ([0001]). ‘350 teaches that The groove 160 can be filled with adhesive to thereby improve adhesion between the upper member 110 and the protective ring 150 with the wafer overlying support member 190 (Fig. 8, [0051], last sentence, that is, the adhesive is annular groove is sufficient to hold the overlaying support member, clearly sufficient to hold much thinner wafer).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a resilient polymer 30 at the back side of the wafer, as taught by ‘423, to have placed inside a recess 6d to bond the substrate, as taught by ‘578, to have changed the recess into an annular groove 160, as taught by ‘350, for the purpose of prevent movement or misalignment of the substrate during processing, as taught by ‘423 (col. 1, lines 18-20)

In regarding to the limitations of:
Claim 8: wherein the depressed annular step has a width of 5~10 mm and a height of 0.1~0.3 mm.

‘350 teaches that the protective ring 150 preferably has a groove 160 having a width 174 of 0.010 inches and a height 176 of 0.010 inches. However, it can be appreciated that the width 174 and depth 176 of the groove 160 can have any desired cross sectional shape. For square grooves, the dimensions of the groove 160 including the width 174 and depth 176 can vary depending on the diameter or size (i.e., 200 mm, 300 mm, etc.) of the electrode assembly 110, specified for the diameter of the wafer to be processed ([0052], last three sentences). Therefore, the width and height of the annular groove is an effect parameter. Furthermore, it is well-known the larger width increasing adhesive layer contact area and increasing strength.

‘350 discloses the claimed invention except for width and height value of the annular groove 160.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the width and height value of the annular groove, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In case Applicants argue that the polyimide matrix layer 30 of ‘423 is not an adhesive, US 5671119 is evidence that polyimide is used as an adhesive for wafer (claim 7 of ‘119).
Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
In regarding to 35 USC 112(a) and 112(b) rejection, see the bottom of page 4 to the top of page 5, Applicants’ amendment overcomes the previous rejection. However, Applicants’ amendment also introduces new 112(b) issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5548470 is cited for concentric annular grooves communicated with one another through radial grooves (Fig. 2C).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716